Citation Nr: 9915833	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative 
disc disease of the lumbar spine, with herniated nucleus 
pulposus.

2.  Entitlement to a compensable evaluation for irritable 
bowel syndrome.

3.  Entitlement to a compensable evaluation for folliculitis.

4.  Entitlement to a compensable evaluation for a lipoma of 
the mid-back.

5.  Entitlement to a compensable evaluation for chronic 
fatigue syndrome.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to December 
1994, and was assigned to the Persian Gulf area as a 
participant in Desert Shield and Desert Storm from August 
1990 to April 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), that awarded service connection for a 
number of claimed disabilities, to include degenerative disc 
disease, irritable bowel syndrome, folliculitis, lipoma, and 
chronic fatigue syndrome.  The veteran has appealed the 
noncompensable rating assigned to each of these specific 
disabilities. 


REMAND

VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians, and which predate a Board decision 
on appeal.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  The 
Board notes that the veteran, in written statements submitted 
to the RO, has indicated ongoing treatment at VA medical 
facilities since his discharge from service in December 1992.  
There is also evidence in the VA medical examination report, 
dated June 1996, that the veteran's lipoma of the upper mid-
back had been excised several months earlier at the West Palm 
VAMC.  In addition, the veteran has indicated that he was 
scheduled to undergo surgery for his service-connected 
degenerative disc disease (DDD) in July 1997.  Review of the 
claims folder revealed no evidence that the RO had ever 
requested development of the VA treatment records dated from 
the veteran's release from active duty in December 1992, to 
the present.  The Board believes such development should be 
attempted because these VA medical records may be pertinent 
to the claims.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his service-connected degenerative 
disc disease, and other claimed 
disorders, that has not already been made 
part of the record, particularly any 
evidence of back treatment since his 
discharge from service, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  Any additional evidence 
obtained should be associated with the 
claims folder.

2.  The RO should also obtain all records 
of inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, to include the West Palm 
Beach VAMC, Tampa VAMC, and Miami VAMC, 
from December 1994 to the present.  All 
of these records are to be associated 
with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the 
appellant's claims of increased 
evaluations for degenerative disc 
disease, irritable bowel syndrome, 
folliculitis, chronic fatigue syndrome 
and a lipoma of the mid back; with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Booth v. Brown, 8 Vet.App. 
109, 112 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










